IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-89,139-01


                  EX PARTE CHRISTOPHER WAYNE ROBIN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 08-03949-A IN THE 252ND DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty-six years’ imprisonment.        The Thirteenth Court of Appeals affirmed his

conviction. Robin v. State, No. 13-14-00218-CR (Tex. App. — Corpus Christi – Edinburg 2015)

(not designated for publication).

        Applicant contends that he was denied his right to petition this Court for discretionary review

because appellate counsel failed to timely notify Applicant that his conviction had been affirmed and
                                                                                                        2

send him a copy of the appellate opinion.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that Applicant did not receive timely notice of

the appellate decision or a copy of the appellate opinion as a result of a breakdown in the system.

The trial court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App.

2006); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-11-

00218-CR that affirmed his conviction in Cause No. 3949 from the 252nd District Court of Jefferson

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: November 7, 2018
Do not publish